Finch, J.:
In the opinion of Mr. Justice Smith it is stated that, if the plaintiff himself had introduced the release in evidence, even though not pleaded, it would be a complete defense to the action. It appears, however, in the record that the attorney for the plaintiff elicited from the plaintiff on his direct examination all the facts in connection with the agreement between the plaintiff and the defendant Patterson, Sr., except the fact, which the plaintiff wished to exclude, that the agreement was “ in full of all claims or demands.” By so doing the plaintiff opened the door for the defendants to show what the complete agreement was, and hence this agreement was properly admitted in evidence, and, as stated by Mr. Justice Smith, is thus a complete defense. The respondent urges that, as the defendants did not pay the notes when due, therefore, there was no accord and satisfaction. Plaintiff, however, waived any objection on this score and ratified the accord when *350he sued, and obtained satisfaction when he collected the money on the notes.
As the defendants did not renew their motion to dismiss at the close of the whole case, this court is limited to granting a new trial.
It follows, therefore, that the judgment and order should be reversed and a new trial granted, with costs to the appellants to abide the event.
Clarke, P. J., Page and Merrell, JJ., concur; Smith, J., dissents.